DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 11/22/2021.
Claims 21-40 are newly added and are pending. Claims 1-20 are canceled in a preliminary amendment dated 11/22/2021.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2021 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 (claim 2 having generated an output) of U.S. Patent No. 11,188,773. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated. Claim 21 is shown as an example for mapping below. Claims 37 and 40 are similarly rejected over claims 7 and 16 of US Patent No., 11,188,773. Dependent claims are similarly mapped to those dependent claims of the US Patent No., 11,188,773.

US Application No., 17/455,923
US Patent 11,188,773
21. (New) A region of interest (ROI) detection system, comprising: 
1. A region of interest (ROI) detection system, comprising: 
at least one storage device including a set of instructions; and 
at least one storage device including a set of instructions; and 
at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including:
at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including:
acquiring a target image and an ROI detection model; and 
acquiring a target image and an ROI detection model; and 
performing ROI detection on the target image by applying the ROI detection model to the target image, the ROI detection model including a multi-scale trained model configured to perform the ROI detection at a plurality of resolution levels, wherein 
performing ROI detection on the target image by applying the ROI detection model to the target image, wherein: the ROI detection model is a trained cascaded neural network including a plurality of sequentially connected trained models, the plurality of trained models include a trained first model and at least one trained second model downstream to the trained first model in the trained cascaded neural network, the plurality of trained models are sequentially trained, each of the trained second model is trained using a plurality of training samples determined based on one or more trained models of the plurality of trained models generated before the generation of the trained second model, and at least one trained model of the plurality of trained models comprises a multi-scale trained model configured to perform ROI detection at a plurality of resolution levels, 
the multi-scale trained model includes a plurality of sequentially connected layers having different detection accuracies regarding ROls of different sizes, and each of the plurality of layers corresponds to one of the plurality of resolution levels and is configured to generate an ROI detection result at the corresponding resolution level.
the multi-scale trained model comprises a plurality of sequentially connected layers each of which corresponds to one of the plurality of resolution levels, the plurality of layers including a first layer, a last layer, and one or more middle layers between the first layer and the last layer, at least one layer of the plurality of layers other than the last layer is connected to a next layer via a downsampling path, and at least one layer of the plurality of layers other than the first layer is connected to a previous layer via an upsampling path.

2. The system of claim 1, wherein: each of the plurality of trained models is configured to generate an output in response to an input of the trained model, the input to the trained first model includes the target image, the input to each of the at least one trained second model includes an output of a previous trained model connected to the trained second model, and to perform an ROI detection on the target image by applying the ROI detection model to the target image, the at least one processor is further configured to direct the system to perform additional operations including: obtaining an output of a last trained model of the plurality of trained models; and determining, based on the output of the last trained model, one or more ROIs in the target image.


Allowable Subject Matter
Claims 21-40 are objected to as being rejected under Double Patenting rejection, but would be allowable if the rejection is overcome by filing of Terminal Disclaimer.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 10,825,168 discloses improved medical systems and, improved machine learning systems and methods for medical image processing. An image data processing system including an anatomy detector to detect an anatomy in an image and to remove items not included in the anatomy from the image. The system includes a bounding box generator to generate a bounding box around a region of interest in the anatomy. The system includes a voxel-level segmenter to classify image data within the bounding box at the voxel level to identify an object in the region of interest. The system includes an output imager to output an indication of the object identified in the region of interest segmented in the image. US 2018/0310828 discloses apparatuses and techniques for non-invasive optical imaging that acquires a plurality of images corresponding to both different times and different frequencies. Additionally, alternatives described herein are used with a variety of tissue classification applications, including assessing the presence and severity of tissue conditions, such as burns and other wounds.
However, these and other cited art of record fails to teach, suggest, or disclose the limitation/feature of “acquiring a target image and an ROI detection model; and performing ROI detection on the target image by applying the ROI detection model to the target image, the ROI detection model including a multi-scale trained model configured to perform the ROI detection at a plurality of resolution levels, wherein the multi-scale trained model includes a plurality of sequentially connected layers having different detection accuracies regarding ROls of different sizes, and each of the plurality of layers corresponds to one of the plurality of resolution levels and is configured to generate an ROI detection result at the corresponding resolution level”, recited in claim 20 and corresponding limitation/feature in claims 37 and 40. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669